—In an action to recover damages for personal injuries, etc., the defendants Eddy Delbrune and Judith Thomas appeal from an order of the Supreme Court, Queens County (Berke, J.), dated June 30, 2000, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
The doctrine of the law of the case “applies to various stages of the same litigation and not to different litigations” (Matter of McGrath v Gold, 36 NY2d 406, 413). The law of the case “is a rule of practice, an articulation of sound policy that, when an issue is once judicially determined, that should be the end of the matter as far as Judges and courts of co-ordinate jurisdiction are concerned” (Martin v City of Cohoes, 37 NY2d 162, 165).
The Supreme Court erred in denying the appellants’ motion to dismiss the complaint insofar as asserted against them, as the issues decisive of their motion had already been litigated and decided in a prior motion in this action. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.